                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

UNITED STATES OF AMERICA,        )
                                 )
v.                               )          CR419-009
                                 )
RASHAD JONES,                    )
                                 )
     Defendant.                  )

                       NOTICE OF HEARING

     This Court’s scheduling order provided defendant with ten days to

file pre-trial motions. Doc. 22. Those motions were due on May 4, 2019.

As no motions have been filed, the parties are DIRECTED to appear

before the undersigned at 2pm on May 7, 2019. The parties should be

prepared to inform the Court 1) whether either party believes there will

be forthcoming motions, 2) whether the parties are prepared to proceed

to trial, and 3) if the parties believe that the case will result in a

negotiated plea agreement.

     SO ORDERED, this 6th day of May, 2019.



                                 ______________________________
                                 __
                                  __________________________
                                 CHRISTOPH
                                         HER L. RAY
                                  HRISTOPHER
                                 UNITED STATES
                                          A S MAGAGISTRATE
                                                    S A    JUDGE
                                 SOUTHERN DISTRICT OF GEORGIA
